Citation Nr: 0004070	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95-23 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971.  

This matter arises from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case was referred to 
the Board of Veterans' Appeals (Board).  In August 1997 and 
in December 1998, the Board remanded the case back to the RO 
for additional development.  The requested development having 
been completed, the case has been returned to the Board for 
resolution.  


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between any currently diagnosed hypertension and the 
veteran's active service.  


CONCLUSION OF LAW

The veteran's claim for service connection for hypertension 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  If a condition noted 
during service is not shown to be chronic, then continuity of 
symptomatology after service is generally required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  
The threshold question which must be answered is whether the 
veteran has presented a well-grounded claim for service 
connection.  The veteran has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1995).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 507 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Alternatively, a claim 
may be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  

The veteran contends that he incurred hypertension during his 
active service.  His available service medical records are 
completely negative for any indication or complaints of 
hypertension.  The Board notes that the only service medical 
records which are available consist of reports of the 
veteran's service induction and service separation physical 
examinations.  Both of these examinations show the veteran's 
blood pressure to be within normal ranges.  The report of the 
service induction physical examination shows the veteran's 
blood pressure to have been 90/60, and the report of his 
service separation examination shows his blood pressure to 
have been 120/80.  A review of the record also indicates that 
shortly after service, the veteran was scheduled to undergo a 
VA rating examination, in November 1971, in conjunction with 
an earlier claim.  However, it appears that the veteran never 
received notice of the pending examination, and that it was 
never conducted.  
Post service medical treatment records dating from January 
1995 through October 1999 include a report of a May 1995 VA 
rating examination, which shows the veteran's blood pressure 
to have been 154/55 at that time.  The examiner concluded 
with a relevant diagnosis of borderline systolic 
hypertension.  The earliest available VA treatment record, 
dated in January 1995, shows the veteran's blood pressure to 
have been 188/88 at that time, but did not address or 
diagnose hypertension.  Further, in August and September 
1998, the veteran was admitted to a VA hospital for treatment 
following a myocardial infarction.  However, the report of 
his inpatient treatment fails to include any medical opinion 
suggesting a nexus or link between any heart-related problem 
and the veteran's active service.  

The Board recognizes that the veteran's service medical 
records appear to be incomplete.  In this regard, the Board 
notes that attempts to secure additional service medical 
records from the National Personnel Records Center in St. 
Louis, Missouri, only resulted in the production of the 
report of the veteran's service entrance examination.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that "the VA has no duty to seek to 
obtain that which does not exist."  See Counts v. Black, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).  Accordingly, the Board finds that the VA has 
fulfilled its duty to assist the veteran in reconstructing 
his missing records, by attempting to obtain records from 
alternate sources, and providing him with a VA rating 
examination and the opportunity to present testimony at a 
personal hearing, and by obtaining post-service medical 
treatment records.  

The Board has evaluated the above-discussed evidence, and 
concludes that the veteran has not submitted evidence of a 
well-grounded claim for service connection for hypertension.  
The Board acknowledges that the veteran has recently 
undergone treatment for a myocardial infarction in September 
1998, and that he was diagnosed with borderline systolic 
hypertension in May 1995.  However, his service medical 
records, including the report of his service separation 
examination show that he had normal blood pressure at that 
time, and do not otherwise indicate any complaints or 
treatment for hypertension in service.  In short, the veteran 
has failed to produce any evidence of a nexus or link that 
any diagnosed cardiovascular disease, to include 
hypertension, are related to his active service.  There is no 
indication of a continuity of symptomatology during the 24-
year period between the veteran's separation from service in 
1971 and the first recorded diagnosis of hypertension in 
1995.  See Savage, supra.  

In addition, lay statements and testimony by the veteran that 
he currently suffers from hypertension that was incurred in 
service do not constitute medical evidence.  As a lay person, 
lacking in medical training and expertise, the veteran is not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  What is missing in this case is a medical opinion, 
supported by medical evidence and a plausible rationale, that 
the veteran's currently diagnosed heart-related problems, to 
include hypertension, were incurred in service.  Absent such 
an opinion, his claim is not well grounded, and must be 
denied on that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting a well-grounded claim for service connection for 
hypertension.  The Board has not been made aware of any 
additional evidence which is available which could serve to 
well ground the veteran's claim.  See 38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).  The Board also views its discussion as sufficient to 
inform the veteran of the evidence necessary to complete a 
well-grounded claim for service connection for hypertension.  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hypertension is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

